Cockrell, J.
Under an indictment for selling liquor without a license, J. D. Crabb was convicted upon proof that while having a license he sold intoxicating liquors on Sunday. The form of the indictment as against the objections here urged has been sustained by this court in the cases cited in Brass v. State, 45 Fla. 1, 34 South. Rep. 307, and need not be further considered.
The main contention of the plaintiff in error is, as we understand it, that the sale of liquors on Sunday and the sale of liquors generally without a license are separate and independent crimes, requiring separate and independent or different indictments. Such contention is untenable. A license to sell liquor does not allow the holder to sell liquor on Sunday. The act (chap. 4322, sec. 9, laws of 1895) expressly provides that the license shall not authorize the holder to sell liquors on Sunday, and declares “if the holder sells on Sunday he shall be deemed guilty of selling liquor without license,” thus making the two acts one offense; not that the act of selling on Sunday shall be punished as another act of selling without a license. There is no incongruity in such legislation. It is entirely competent for the legislature to impose such restrictions or limitations *26upon its license to sell intoxicating liquors and to say in effect that when one attempts to go outside these restrictions or limitations the privilege shall not avail him, and that he shall be deemed guilty of selling without a license. The licensee is held to know the limits placed by the law upon the license and the penalties to be inflicted for the violation of those limits.
We may add that the day of the month on which the indictment alleged the sale to have taken place is shown by the calendar to have been Sunday.
The above discussion disposes of all the assignments of error that merit discussion, and the judgment must be affirmed.
PIocicer, Shackleford and Carter, JJ., concur.
Taylor, C. J., absent on account of sickness.
Whitfield, J.,. disqualified, took no part in the consideration of this matter.